COURT OF APPEALS OF VIRGINIA


            Present: Judges Russell, Malveaux and Senior Judge Clements
            Argued at Richmond, Virginia
PUBLISHED




            RYAN MATZUK, S/K/A
             WALTER RYAN MATZUK
                                                                                 OPINION BY
            v.      Record No. 1635-18-2                                JUDGE MARY BENNETT MALVEAUX
                                                                                 JUNE 11, 2019
            CHRISTINA PRICE AND
             RYAN BEDELL


                                 FROM THE CIRCUIT COURT OF HENRICO COUNTY
                                         Richard S. Wallerstein, Jr., Judge

                            Misty D. Whitehead (Whitehead & Graves, PLLC, on brief), for
                            appellant.

                            Taylor B. Stone (Brice E. Lambert, Guardian ad litem for the minor
                            child; Janus & Stone, P.C.; Lambert & Associates, on brief), for
                            appellee Christina Price.

                            Michael P. Tittermary (Brice E. Lambert, Guardian ad litem for the
                            minor child; The Witmeyer Law Firm, PLC; Lambert & Associates,
                            on brief), for appellee Ryan Bedell.


                    Walter Ryan Matzuk appeals a final order of the circuit court granting Christina Price’s

            petition to disestablish his paternity and her petition to establish the paternity of Ryan Bedell.

            Matzuk argues that the circuit court erred in finding that a material mistake of fact existed with

            regard to paternity. For the following reasons, we affirm.
                                        I. BACKGROUND

       Price’s son, W.M., was born in April 2012. According to the parties’ pleadings, upon the

child’s birth, Matzuk signed an acknowledgement of paternity in which he affirmed, under oath,

that he was the “natural parent of the child.”1

       In 2017, five years after the child’s birth, Price filed two petitions related to the paternity

of W.M. On April 3, 2017, Price filed a petition to establish paternity for her son, W.M. The

petition alleged that Price “reasonably believe[d]” that W.M. “may be the biological product of a

union” between herself and Bedell and that Matzuk’s endorsement of the acknowledgement of

paternity was an intentional misrepresentation of a material fact under Code § 20-49.1.2 On

September 6, 2017, Price filed a petition to disestablish paternity. The petition moved the circuit

court to order genetic testing pursuant to Code § 20-49.3 and Code § 20-49.10.3 Price

specifically asked the court to order genetic testing of herself, Matzuk, Bedell, and W.M., to




       1
          A copy of the acknowledgment of paternity was not included as part of the record in
this case.
       2
         Code § 20-49.1, titled “How parent and child relationship established,” provides several
ways to establish a legal parent-child relationship between a man and a child. One of the
methods to establish parentage, as discussed in more detail infra, is by a voluntary
acknowledgment of paternity which is “binding and conclusive” on the man acknowledging
paternity, “unless, in a subsequent judicial proceeding, the person challenging the statement
establishes that the statement resulted from fraud, duress or a material mistake of fact.” Code
§ 20-49.1(B)(2).
       3
          Code § 20-49.3(A), titled “Admission of genetic tests,” authorizes a court to order the
alleged parents and the child to submit to “scientifically reliable genetic tests” in “the trial of any
matter . . . in which the question of parentage arises.”
        Code § 20-49.10, titled “Relief from legal determination of paternity,” establishes a
mechanism for individuals to obtain relief from a legal determination of paternity. The statute
provides that a court “may set aside a . . . legal determination of paternity if a scientifically
reliable genetic test performed in accordance with [Chapter 3.1 of Title 20 of the Code]
establishes the exclusion of the individual named as a father in the legal determination.”
However, the court is not permitted to do so if “the individual named as father . . . acknowledged
paternity knowing he was not the father.” Code § 20-49.10.
                                                  -2-
“disestablish paternity of Matzuk, establish the paternity of Bedell, and enter an [o]rder of

[p]arentage.”

       The court ordered that Price, Matzuk, Bedell, and W.M. submit to genetic testing.4 The

results, filed with the court on December 13, 2017, established that Bedell could not be excluded

as the biological father of W.M.5

       On May 29, 2018, at a hearing held on Price’s petitions, Price testified that when W.M.

was born, she was not aware of the identity of W.M.’s biological father. At that time, she

thought that the biological father could have been either Matzuk or Bedell. Prior to W.M.’s

birth, Price had told Matzuk that either he or Bedell was W.M.’s biological father. She did not

know for certain that Matzuk was not W.M.’s biological father until a genetic test was completed

in March 2015. She testified that Matzuk had not wanted to undergo genetic testing regarding

W.M.’s paternity.

       Matzuk initially testified that when he signed the birth certificate at the hospital following

W.M.’s birth, he was aware that he was not W.M.’s biological father. However, he did

acknowledge at the hearing that he had previously testified under oath that when Price informed

him that she was pregnant, she had told him that W.M.’s biological father could be either himself

or Bedell. He testified that at the time he signed the birth certificate, he “felt that [W.M.] was

not mine.” When asked if he “felt that, but . . . didn’t know that,” Matszuk replied, “I don’t think

that anybody knew that.” He then testified that, when he signed the birth certificate, he “knew it

in my heart that this was not my child.” He acknowledged that he did not “do any kind of

scientific research at that moment to find out if [W.M.] was [his] child or not [his] child.”



       4
           Matzuk never completed the genetic testing ordered by the court.
       5
          A certificate of analysis showing the results of the genetic testing revealed that Bedell’s
“relative chance of [p]aternity” of W.M. was 99.9999%.
                                                 -3-
       At the hearing, counsel for Price and Bedell argued that the petition to disestablish

paternity should be granted because the voluntary acknowledgment of paternity was the result of

a material mistake of fact under Code § 20-49.1. Counsel for Matzuk contended that appellees

had not established that a material mistake of fact had existed at the time of the acknowledgment

of paternity.

       On August 13, 2018, the circuit court held another hearing on the matter. The court

asked counsel for Matzuk whether denying the petition to disestablish paternity “[w]ould . . . be

tantamount to eliminating Mr. Bedell’s parental rights?,” and counsel replied in the negative.

The court then asked if Bedell would have “those rights, under Troxel [v. Granville, 530 U.S. 57

(2000),] and the line of cases, if he has not been legally determined to be the biological father?,”

to which counsel for Matzuk replied, “Yes.” Counsel for Bedell then argued that denying the

petition to disestablish paternity would be tantamount to eliminating his client’s rights because

Bedell would not be listed on the child’s birth certificate and because this determination would

affect his custody rights.

       In addition, counsel for Bedell argued that the petition to disestablish Matzuk’s paternity

should also be granted under Code § 20-49.10. He contended that genetic testing had established

that Bedell was W.M.’s biological father and that Code § 20-49.10 “controls” and “stands

independent” of Code § 20-49.1.

       After hearing argument, the circuit court made several findings. First, it concluded that

an unpublished opinion of this Court, Wooddell v. Lagerquist, No. 2121-11-3 (Va. Ct. App. Nov.

20, 2012), indicated that the two paternity statutes at issue, Code §§ 20-49.1 and -49.10, “should

be read with the idea in mind that they should be and could be harmonized.” In regard to Code

§ 20-49.10, the court found that the genetic testing filed with the court was a scientifically

reliable genetic test that established the exclusion of Matzuk, the individual named as a father in

                                                -4-
a legal determination, as W.M.’s biological father. In regard to Code § 20-49.1, the court found,

“applying the facts as the [c]ourt has heard them . . . with regard to the weight of the evidence

and the credibility of the witnesses that there has been a material mistake of fact with regard to

the issue of paternity.” In addition, the court found that denying Price’s petition to disestablish

paternity “would be tantamount to preventing Mr. Bedell from being determined to be the father

and have the effect of terminating Mr. Bedell’s parental rights.”

       Based upon these findings, the court granted Price’s petition to disestablish paternity,

after noting that Code §§ 20-49.1 and -49.10, “when read in harmony with one another, coupled

with Mr. Bedell’s constitutional right with regard to his parental rights, require the

disestablishment.” The court also granted Price’s petition to establish the paternity of Bedell as

the biological father of W.M.

       A final order reflecting these determinations was entered by the court on September 17,

2018. This appeal followed.

                                          II. ANALYSIS

       “On appeal, the reviewing court cannot set aside the judgment of the trial court sitting

without a jury unless it is ‘plainly wrong or without evidence to support it.’” Dep’t of Soc.

Servs., Div. of Child Support Enf’t ex rel. Comptroller v. Flaneary, 22 Va. App. 293, 304-05

(1996) (quoting Code § 8.01-680). However, we review the circuit court’s “statutory

interpretations and legal conclusions de novo.” Craig v. Craig, 59 Va. App. 527, 539 (2012)

(quoting Navas v. Navas, 43 Va. App. 484, 487 (2004)).

       “The determination of parentage, when raised in any proceeding, shall be governed by

[Chapter 3.1 of Title 20 of the Code of Virginia].” Code § 20-49.2. Code § 20-49.4 provides, in

part, that “[t]he standard of proof in any action to establish parentage shall be by clear and

convincing evidence.”

                                                -5-
         On appeal, Matzuk challenges the circuit court’s determination under Code § 20-49.1 that

a material mistake of fact existed with regard to paternity.6

         Code § 20-49.1 provides several ways to establish a legal parent-child relationship

between a man and a child. Specifically, Code § 20-49.1(B)(2) provides, in pertinent part, that a

parent and child relationship between a child and a man may be established by the following

means:

                A voluntary written statement of the father and mother made under
                oath acknowledging paternity and confirming that prior to signing
                the acknowledgment, the parties were provided with a written and
                oral description of the rights and responsibilities of acknowledging
                paternity and the consequences arising from a signed
                acknowledgment, including the right to rescind. . . . A written
                statement shall have the same legal effect as a judgment . . . and
                shall be binding and conclusive unless, in a subsequent judicial
                proceeding, the person challenging the statement establishes that


         6
          In sections of their briefs styled as motions to dismiss, appellees Price and Bedell both
argue that Matzuk’s appeal is moot. They assert that Matzuk’s assignment of error only
addresses a finding that the circuit court made pursuant to Code § 20-49.1 and does not challenge
the court’s finding that the requirements of Code § 20-49.10 had been satisfied. Thus, they
argue, because Code § 20-49.10 provides an independent ground for the court’s granting of the
motion to disestablish paternity, Matzuk’s appeal has been rendered moot.
        Here, the circuit court stated in its ruling that Code §§ 20-49.1 and -49.10, “when read in
harmony with one another . . . require the disestablishment.” The court’s determination that the
statutes should be harmonized was based on its reading of Wooddell. Wooddell involved a
proceeding to determine child custody and visitation issues. The assignment of error in that case
was that the circuit court erred in requiring Wooddell to prove paternity through genetic testing
despite the existence of a signed acknowledgment of paternity. Thus, this Court was presented
with a challenge to the circuit court’s ruling that involved both a mistake of fact finding pursuant
to Code § 20-49.1 and genetic testing conducted pursuant to Code § 20-49.10.
        Here, in contrast, Matzuk only argues that the circuit court erred in its finding under Code
§ 20-49.1 that a mistake a fact existed. Because Matzuk only challenges the court’s finding
under Code § 20-49.1, that is the only statutory provision we address on appeal. Further, as we
explain in this opinion, we hold that the circuit court did not err in its finding regarding the
mistake of fact determination, and we conclude that this holding regarding Code § 20-49.1 is the
best and narrowest ground for the resolution of this appeal. Therefore, we do not address the
appellees’ motions to dismiss in which they argue that Code § 20-49.10 provided an independent
ground for the court’s granting of the petition to disestablish paternity. See Alexandria
Redevelopment & Hous. Auth. v. Walker, 290 Va. 150, 156 (2015) (noting that Virginia courts
“strive to decide cases on the ‘best and narrowest grounds available’” (quoting McGhee v.
Commonwealth, 280 Va. 620, 626 n.4 (2010))).
                                                   -6-
               the statement resulted from fraud, duress or a material mistake of
               fact.

       Shortly after W.M.’s birth, Matzuk signed a voluntary acknowledgment of paternity,

affirming that he was the biological father of W.M. This acknowledgment established a legal

parent-child relationship between Matzuk and W.M. pursuant to Code § 20-49.1(B)(2).

Matzuk’s voluntary acknowledgment of paternity was “binding and conclusive” unless a

subsequent judicial proceeding found that it resulted from either fraud, duress, or a material

mistake of fact. In this case, the circuit court, in a subsequent judicial proceeding, found that the

voluntary acknowledgment of paternity was a result of a material mistake of fact; thus, it was not

“binding and conclusive” on the parties.

       Matzuk argues that this determination was in error and thus the voluntary

acknowledgment of paternity is still binding and conclusive. He contends that he and Price

were aware that he might not have been W.M.’s biological father when the voluntary

acknowledgment of paternity was executed. Thus, Matzuk argues, no material mistake of fact

existed at the time the acknowledgment was executed because neither party “mistakenly”

believed that he was the biological father when in fact he was not; rather, both parties knew that

the issue was uncertain, yet made the deliberate decision to execute the acknowledgment of

paternity. However, based upon the plain language of the statute itself, we reject this

interpretation of when a material mistake of fact must occur in order to render a voluntary

acknowledgment of paternity no longer binding and conclusive under Code § 20-49.1(B)(2).

       Code § 20-49.1(B)(2) does not provide a definition of “material mistake of fact.”

Therefore, we turn to the language’s ordinary usage to ascertain the meaning of the term.

“When, as here, a statute contains no express definition of a term, the general rule of statutory

construction is to infer the legislature’s intent from the plain meaning of the language used.”

Jones v. Commonwealth ex rel. Moll, 295 Va. 497, 504 (2018) (quoting Hubbard v. Henrico Ltd.
                                                -7-
P’ship, 255 Va. 335, 340 (1998)); see also Dietz v. Commonwealth, 294 Va. 123, 133 (2017)

(applying the “ordinary and plain meaning” of words not defined in a statute (quoting Hilton v.

Commonwealth, 293 Va. 293, 299 (2017))).

       In the instant case, we find that the facts of this case fully support the circuit court’s

determination that the voluntary acknowledgment of paternity was a result of a “material mistake

of fact” based upon the ordinary understanding of this language.

       “Material” is defined as “[o]f such a nature that knowledge of the item would affect a

person’s decision-making process.” Material, Black’s Law Dictionary (10th ed. 2014). Here, it

is obvious that Matzuk’s acknowledgment of paternity, when he was not in fact W.M.’s

biological father, was “material” in that the knowledge of the actual biological father of W.M.

was an issue that “would affect a person’s decision-making process.”

       “Mistake” is defined as “[a]n error, misconception, or misunderstanding; an erroneous

belief.” Mistake, Black’s, supra. Again, it is clear that a “mistake,” as that word is ordinarily

used, occurred. Matzuk affirmed on the voluntary acknowledgment of paternity that he was the

“natural parent of the child.” Matzuk was not certain at the time that he was in fact W.M.’s

biological parent. Later, the parties learned definitively through genetic testing done pursuant to

Code § 20-49.10 that Matzuk was not W.M.’s biological father.7 Therefore, the voluntary

acknowledgement of paternity completed under Code § 20-49.1 was a result of Matzuk’s

affirmation that he was W.M.’s biological father—which clearly was “[a]n error, misconception,

or misunderstanding.”


       7
          We note that Code § 20-49.10 allows for relief from a legal determination of paternity
unless “the individual named as father . . . acknowledged paternity knowing he was not the
father.” In this case, based upon the testimony of Price and Matzuk, the evidence demonstrated
that the parties did not know definitively that Matzuk was not the father at the time he signed the
acknowledgment of paternity. While Matzuk did not challenge the court’s finding that
disestablishment of paternity was warranted under Code § 20-49.10, it is clear based upon the
evidence adduced at the hearing that the court did not err in this determination.
                                                -8-
           Examining the statute’s plain language, as we must, we reject Matzuk’s assertion that no

mistake of fact occurred because the parties were aware that he might not have been the father

when he executed the voluntary acknowledgment of paternity. A plain reading of the statute

makes clear that there is no requirement that a party have no knowledge that a fact might be

untrue to create a mistake of fact. Rather, the party must act in part upon an an error,

misconception, or misunderstanding. Here, Matzuk’s affirmation that he was the biological

father of W.M. was in error, and thus the parties’ voluntary acknowledgment of paternity was a

result of a “mistake of fact.” See Rogers v. Wcisel, 877 N.W.2d 169 (Mich. Ct. App. 2015)

(holding, in a motion to revoke acknowledgment of parentage, that a mistake of fact existed

when the putative father’s belief that he was the biological father was only partial or was

somewhat in doubt and he later learned through genetic testing that he was not the biological

father).

           Under the unique circumstances of the instant case, we find that the record provided

ample support for the circuit court’s finding, by clear and convincing evidence, that the voluntary

acknowledgment of paternity was not binding and conclusive under Code § 20-49.1 because it

was a result of a mistake of fact, and that decision will not be disturbed on appeal.8


           8
          Matzuk includes a second assignment of error on appeal in which he alleges that the
circuit court erred in its finding that denying the motion to disestablish paternity would be
tantamount to terminating Bedell’s parental rights. The circuit court, in its ruling, noted that “the
statutes, when read in harmony with one another, coupled with Mr. Bedell’s constitutional right
with regard to his parental rights, require the disestablishment.” While the circuit court’s
language clearly indicates that it considered Bedell’s constitutional rights under Troxel v.
Granville, 530 U.S. 57 (2000), as part of its decision in granting the petition, we decline to
address these comments because they are unnecessary to the resolution of this appeal. As we
held supra, the circuit court did not err in finding that a mistake of fact existed under Code
§ 20-49.1, and this holding is sufficient to resolve this case on appeal. Pursuant to settled
principles that provide that appellate courts “decide cases ‘on the best and narrowest grounds
available’” and “avoid deciding constitutional issues needlessly,” Commonwealth v. Swann, 290
Va. 194, 196-97 (2015) (first quoting McGhee, 280 Va. at 626 n.4; and then quoting Christopher
v. Harbury, 536 U.S. 403, 417 (2002)), we decline to address Matzuk’s second assignment of
error.
                                                  -9-
                                III. CONCLUSION

For the reasons set forth above, we affirm the decision of the circuit court.

                                                                                Affirmed.




                                       - 10 -